            Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 1 of 10



 1   Eugene B. Elliot, State Bar No. 111475
     Heather G. Hensley, State Bar No. 313860
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:      eelliot@bfesf.com
 6
     Attorneys for Defendant
 7
     JANET WILLFORD
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
     N.Y., through his guardians David and Leilanie   Case No. 3:17-cv-03906-MMC
12   Yu,
13                                                    DEFENDANT JANET WILLFORD’S MOTION
            Plaintiff,                                TO DISMISS PLAINTIFF’S FOURTH
14                                                    AMENDED COMPLAINT
     v.                                               [FRCP RULE 12(B)(6)]
15
     SAN RAMON VALLEY UNIFIED SCHOOL
16   DISTRICT; SAN RAMON VALLEY HIGH
17   SCHOOL; RICK SCHMITT; DR. JASON
     REIMANN; RUTH STEELE; JAMIE KEITH;
18   DEARBORN RAMOS; BERNIE PHELAN;
     JANET WILLFORD; and KERRI                        Date: September 6, 2019
19   CHRISTMAN GILBERT,                               Time: 9:00 a.m.
                                                      Dept: Courtroom 7 - 19th Floor
20          Defendants.
21                                                    Hon. Maxine M. Chesney

22

23

24

25

26

27

28


     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
              Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 2 of 10



 1                                                   NOTICE

 2            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD: PLEASE TAKE NOTICE that

 3   on September 6, 2019, in Courtroom 7 - 19th Floor, located at 450 Golden Gate Avenue, San Francisco,

 4   California, defendant JANET WILLFORD hereby moves this Court for dismissal of the claims specified

 5   below pursuant to FRCP Rule 12(b)(6), and this Memorandum of Points and Authorities, because the

 6   Fourth Amended Complaint (“4AC”) fails to allege sufficient facts or cognizable legal theories to state

 7   claims against WILLFORD upon which relief can be granted. This motion is also based on the pleadings

 8   on file herein, and on such oral and documentary evidence as may be adduced at the hearing.

 9                          MEMORANDUM OF POINTS AND AUTHORITIES
10       I.       SUMMARY OF ARGUMENT AND STATEMENT OF ISSUES TO BE DECIDED

11            Plaintiff N.Y., through his Guardians, DAVID and LEILANIE YU, filed his Fourth Amended

12   Complaint (“4AC”) against defendants SAN RAMON VALLEY UNIFIED SCHOOL DISTRICT (the

13   “DISTRICT”), RICK SCHMITT, JASON REIMANN, RUTH STEELE, JAMIE KEITH, DEARBORN

14   RAMOS, BERNIE PHELAN (collectively, with the DISTRICT, the “Administrative Defendants”), and

15   JANET WILLFORD, and KERRI CHRISTMAS GILBERT 1 on July 8, 2019, alleging the following

16   causes of action against the Administrative Defendants and WILLFORD: (1) 42 U.S.C. §1983, violation

17   of the 1st and 14th Amendment to the United States Constitution seeking injunctive relief 2; (2) 42 U.S.C.

18   §1983: “Violations of U.S. Const., amend. I;” (3) 42 U.S.C. §1983: “Violations of U.S. Const., amend. I

19   by Retaliation”; (4) 42 U.S.C §1983: “Violation of the 14th Amendment to the United States
20   Constitution – Right to Due Process;” (5) 42 U.S.C. §1983: “Violation of the Equal Protection Clause of

21   the 14th Amendment;” (6) 42 U.S.C. § 2000d: “Violations of Title VI of the Civil Rights Act of 1964;”

22   (7) Cal. Civ. Code § 52.1: “Violation of California Constitution, Article I, § 2;” (8) Cal. Civ. Code §

23   52.1: “Violation of California Education Code §§ 48907, 48950;” (9) Intentional Infliction of Emotional

24   Distress; (10) Negligent Infliction of Emotional Distress; and (11) Invasion of Privacy. (Dkt. No. 122.)

25   All parties stipulated to the filing of the 4AC, where the 4AC would incorporate Plaintiff’s state law

26
     1
27     Plaintiff notes that the Court dismissed Kerri Christman Gilbert with prejudice but includes her for the
     purposes of appeal. (4AC ftn. 20.)
     2
28     Plaintiff notes that this was dismissed by the Court [Dkt. No. 82] but includes it to preserve it for
     appeal. (4AC ftn. 30.)
                                                          1
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
            Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 3 of 10



 1   claims filed in the Superior Court of California, County of Contra Costa as Doe v. San Ramon Valley

 2   Unified Sch. Dist., No. C19-00271. (Dkt. No. 119.) Such state law claims are Causes of Action Seven

 3   through Eleven listed above.

 4          The 4AC fails to allege facts sufficient to state claims Seven through Eleven, relying on “naked

 5   assertions” devoid of “further factual enhancement,” and/or failure to present a “cognizable legal theory”

 6   under which relief may be granted. (Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

 7   Twombly, 550 U.S. 544 (2007); Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988).)

 8          Dismissal is warranted because:

 9          1)      Plaintiff’s Seventh and Eighth Causes of Action fail to state facts to support claims against
10   WILLFORD, as he fails to sufficiently plead that she used threats, intimidation or coercion to violate his
11   rights under the Bane Act;
12          2)      Plaintiff ‘s Ninth Cause of Action fails to state facts to support a claim against
13   WILLFORD, as it does not allege conduct that rises to the level of “extreme and outrageous;”
14          3)      Plaintiff’s Eleventh Cause of Action fails to state facts to support a claim against
15   WILLFORD for invasion of privacy, as he pleads insufficient facts to show that WILLFORD
16   disseminated his private information;
17          4)      Plaintiff’s Tenth Cause of Action fails to state facts to support a claim against
18   WILLFORD for negligent infliction of emotional distress.
19                         II.      RELEVANT FACTS ALLEGED BY PLAINTIFF
20          WILLFORD is the Leadership Class teacher at San Ramon Valley High School, a high school
21   within the DISTRICT. (4AC ¶¶ 19, 27, 31.) The course provides students opportunities to work with
22   their peers, staff, and community members. (4AC ¶ 31.) The Leadership Class is intended to help
23   students in elected and appointed roles develop the skills necessary to fulfill their duties and develop
24   their leadership skills. (Id.) Plaintiff was elected Junior Class President for the 2016-17 school year.
25   (4AC ¶ 29.) In addition to being Junior Class President, Plaintiff was a candidate for the Associated
26   Student Body (“ASB”) President for the next academic year. (4AC ¶ 32.) Plaintiff agreed to the
27   “Leadership Election Package,” and one of the election rules states: “Please have discretion when
28   creating campaign signs and slogans, as any inappropriate material will be removed and the candidate is

                                                          2
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
             Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 4 of 10



 1   subject to be pulled from the election.” (4AC ¶ 36.)

 2          On Saturday, February 4, 2017, Plaintiff and a group of his friends filmed the James Bond

 3   campaign video at a friend’s house off-campus. Plaintiff portrayed a James Bond-type hero who rescues

 4   a fellow student captured by two armed males. (4AC ¶ 39.) The two antagonists were friends of

 5   Plaintiff and practicing Muslims. (4AC ¶ 39.) On February 6, 2017, the video was posted to YouTube.

 6   (4AC ¶ 44.) The next morning, a fellow student told Plaintiff that other students found the video

 7   offensive. (Id.)

 8          On February 8, 2017 WILLFORD texted Plaintiff, stating that she wanted to “protect” him, but

 9   that she needed to view the campaign video to do so. Plaintiff and the other students who created the
10   campaign video met with WILLFORD and agreed to provide her a copy the following day. (4AC ¶ 48.)
11   On February 9, 2017 the student editor brought the campaign video with him to WILLFORD. (4AC ¶
12   49.) The student delivered the video to Chad Cochran, the school’s video production teacher.
13          Thereafter, WILLFORD and Mr. Cochran viewed the copy of the campaign video without the
14   students, and WILLFORD also watched the film with school officials and certain students in the
15   Leadership Class. (4AC ¶ 50.)
16          The election polls were scheduled to close at the end of the school day on February 9, 2017. That
17   day, certain Administrative Defendants, not including WILLFORD, interrogated Plaintiff about the
18   campaign video for nearly three hours, not allowing him an opportunity to eat lunch, drink water, or use
19   the restroom during the interrogation. (4AC ¶¶ 52-54, 56.) The Administrative Defendants decided to
20   expel Plaintiff from the Leadership class, based upon the campaign video and the recommendation of
21   WILLFORD. (4AC ¶ 58.) WILLFORD obtained statements from members of the Leadership Class,
22   each stating similar opinions that the campaign video was “inappropriate,” “offensive,” “hurtful,” or
23   “dumb.” (4AC ¶ 61.)
24          On April 7, 2017, Plaintiff filed an ex parte petition for writ of mandamus in the Superior Court
25   of California for Contra Costa County, where the court denied his petition stating that it did not “me[et]
26   the requirements for writ relief…” (4AC ¶ 67.)
27          Defendants refused to release Plaintiff’s grades and punished the campaign video’s antagonists

28   differently. (4AC ¶¶ 63-64.) On May 16, 2017, the DISTRICT informed Plaintiff that he would be

                                                            3
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
             Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 5 of 10



 1   permitted to return to the Leadership Class, that he would be reinstated as Junior Class President, and that

 2   Plaintiff received the most votes in the ASB President election and would be permitted to serve in the

 3   position during his senior year. (4AC ¶ 69.)

 4          On May 18, 2017, an official from the DISTRICT, believed to be REIMANN, spoke with the

 5   Leadership Class about Plaintiff, claiming that Defendants reversed the election decision solely to avoid

 6   litigation. (4AC ¶ 70.) That same day, Plaintiff’s history teacher, Heidi Stepp, contacted Karen Pearce,

 7   other friends, politicians, the Council on American Islamic Relations (“CAIR”), and the media to

 8   “exacerbate tensions” and pressure the School Board “reinstate the unconstitutional sanctions against

 9   him.” (4AC ¶ 71.) On May 18, 2017, at 3:27 p.m. and 4:12 p.m. respectively, Karen Pearce, a friend of
10   WILLFORD, wrote discussions on Facebook and Instagram regarding the “racially offensive ‘joke’
11   video” and the DISTRICT’s decision to allow “the boy” to return as the new ASB President. (4AC ¶¶
12   72-73.) “Some of the information in Ms. Pearce’s post appears to have come from someone within the
13   District.” (4AC ¶ 74.) Defendants and other DISTRICT officials caused “an uproar and media frenzy”
14   by, among other things, “mischaracterizing N.Y. and the contents of the Parody and allowing N.Y.’s
15   personal information to be released.” (4AC ¶ 75.)
16          WILLFORD and KROLIKOWSKI also “deliberately isolated and undermined N.Y. in his
17   capacity as [ASB] President.” (4AC ¶ 80.) For example, they sent the runner-up in the ASB President
18   election to a Cultural Responsiveness event in August 2017 that ASB Presidents from all other high
19   schools in the DISTRICT attended. (Id.) WILLFORD taught the Leadership Class when other videos
20   similar to the campaign video were made. (4AC ¶ 93.) WILLFORD and the Administrative Defendants
21   either did not punish the students who created or who were featured in these films for their speech, or
22   they were not punished to the degree Plaintiff was punished for the campaign video. Plaintiff alleged
23   upon information and belief that Defendants’ disparate treatment of him was because of the content of
24   his speech and because of his race and religion. (Id.)
25                                        III.      LEGAL ARGUMENT
26   A.     The Complaint is Subject to Dismissal Under FRCP Rule 12(b)(6)

27          Dismissal under Federal Rule of Civil Procedure 12(b)(6) is proper where there is either a “lack

28   of a cognizable legal theory” or “the absence of sufficient facts alleged under a cognizable legal theory.”

                                                          4
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
              Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 6 of 10



 1   (Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990).) The Court must determine

 2   whether plaintiffs would be entitled to some form of relief if the facts alleged in the complaint were true.

 3   (Conley v. Gibson, 355 U.S. 41, 45-46 (1957), abrogated in part by Twombly, 550 U.S. at 560; De La

 4   Cruz v. Tormey, 582 F.2d 45, 48 (9th Cir. 1978).) The Court need not accept as true conclusory

 5   allegations, unreasonable inferences, legal characterizations or unwarranted deductions of fact or legal

 6   conclusions couched as facts. (Iqbal, 556 U.S. at 678; Clegg v. Cult Awareness Network, 18 F.3d 752,

 7   754-755 (9th Cir. 1994); Western Mining Council v. Watt, 643 F.2d 618, 630 (9th Cir. 1981).)

 8   B.      Plaintiff’s Seventh and Eighth Causes of Action Fail to State Facts to Support Claims
             against WILLFORD, as He Fails to Sufficiently Plead that She Used Threats, Intimidation
 9           or Coercion to Violate His Rights Under the Bane Act
10           Under California Civil Code section 52.1, (the “Bane Act”):

11        If a person or persons, whether or not acting under color of law, interferes by threat,
          intimidation, or coercion, or attempts to interfere by threat, intimidation, or coercion, with the
12        exercise or enjoyment by any individual or individuals of rights secured by the Constitution
          or laws of the United States, or of the rights secured by the Constitution or laws of this
13
          state… [such individual] may institute and prosecute in his or her own name and on his or
14        her own behalf a civil action for damages…

15           A plaintiff bringing a claim pursuant to the Bane Act must show (1) intentional interference or
16   attempted interference with a state or federal constitutional or legal right, and (2) the interference or
17   attempted interference was by threats, intimidation or coercion. (Scalia v. Cty. of Kern, 308 F. Supp. 3d
18   1064, 1079 (E.D. Cal. 2018).) Under the Bane Act, the term “threat” means “an ‘expression of an intent
19   to inflict evil, injury, or damage to another.’” (McCue v. S. Fork Union Elementary Sch., 766 F. Supp.
20   2d 1003, 1011 (E.D. Cal. 2011).) A threat is actionable under the Bane Act “only if it would reasonably
21   tend to produce fear in the victim.” (Id., citing Cal. Civ. Code, §52.1(j) [“... and the person or group of
22   persons against whom the threat is directed reasonably fears that, because of the speech, violence will be
23   committed”].) In evaluating the threatening or coercive conduct, the Court must consider “whether a
24   reasonable person, standing in the shoes of the plaintiff, would have been intimidated by the actions of
25   the defendants and have perceived a threat of violence. (Muhammad v. Garrett, 66 F. Supp. 3d 1287,
26   1296 (E.D. Cal. 2014), aff'd sub nom. Muhammad v. City of Bakersfield, 671 F. App'x 982 (9th Cir.
27   2016), citing, Richardson v. City of Antioch, 722 F. Supp. 2d 1133, 1147 (N.D. Cal. 2010).)
28           There are no facts pleaded in the 4AC where Plaintiff, as a reasonable person, would have

                                                            5
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
             Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 7 of 10



 1   perceived a threat of violence from WILLFORD’s actions. Plaintiff details his “interrogation” at length

 2   in the 4AC but does not allege that WILLFORD participated in it. To the extent he is claiming that the

 3   alleged actions related to the text message exchange between WILLFORD and Plaintiff constitutes

 4   threats, intimidation, or coercion, he has stated no facts alleging that he perceived any threat of violence.

 5   Therefore, Plaintiff has failed to allege sufficient facts to support a cognizable legal theory under the

 6   Bane Act for violations of California Constitution, Article I, § 2 and violations of California Education

 7   Code sections 48907, 48950.

 8   C.     Plaintiff’s Ninth Cause of Action Fails to State Facts to Support a Claim against
            WILLFORD, as It Does Not Allege Conduct that Rises to the Level of “Extreme and
 9          Outrageous”
10          Plaintiff’s Ninth Cause of Action fails to allege sufficient facts to establish liability against

11   WILLFORD for Intentional Infliction of Emotional Distress.             To establish a cause of action for

12   intentional infliction of emotional distress there must be factual allegations of: (1) extreme and

13   outrageous conduct by the defendant; (2) intent to cause or reckless disregard of the probability of

14   causing emotional distress; (3) severe emotional distress; and (4) actual and proximate causation of the

15   emotional distress. (KOVR-TV, Inc. v. Superior Court, 31 Cal. App. 4th 1023, 1028, (1995).) Liability

16   for intentional infliction of emotional distress has been found only where the conduct has been so

17   outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to

18   be regarded as atrocious, and utterly intolerable in a civilized community. (Id at 1030.)

19          WILLFORD’s actions, as alleged by Plaintiff in his 4AC, even when read in the light most
20   favorable to Plaintiff, are not extreme and outrageous. Plaintiff alleges that WILLFORD sent him a text

21   message stating that she wanted to protect him, and allegedly failed to protect him, because she gave the

22   video to administration. He also alleges that she treated another student better than Plaintiff due to

23   WILLFORD’s personal relationship to the student’s parents. He alleges WILLFORD “caused a student

24   walkout” and discriminated against Plaintiff because of his race and religion. WILLFORD was merely a

25   teacher encouraging all students to abide by the Leadership Election Package, which Plaintiff himself

26   signed. Her alleged behavior is not atrocious or utterly intolerable in a civilized society.

27   //

28   //

                                                           6
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
             Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 8 of 10



 1   D.     Plaintiff’s Eleventh Cause of Action Fails to State Facts to Support a Claim against
            WILLFORD for Invasion of Privacy, as He Pleads Insufficient Facts to Show that
 2          WILLFORD Disseminated His Private Information

 3          Under California Law, a claim for invasion of privacy, is broken down into four types of invasion

 4   giving rise to tort liability: (a) intrusion into private affairs; (b) public disclosure of private facts; (c)

 5   placing the plaintiff in a false light; and (d) appropriation of the plaintiff’s name or likeliness. (Forsher

 6   v. Bugliosi, 26 Cal. 3d 792, 808 (1980).) Based on the language in his 4AC, Plaintiff appears to be

 7   alleging “public disclosure of private facts” without specifying it.

 8          To state a claim for public disclosure, Plaintiff must allege: “(1) public disclosure (2) of a private

 9   fact (3) which would be offensive and objectionable to the reasonable person and (4) which is not of
10   legitimate public concern.” (Shulman v. Grp. W Prods., Inc., 18 Cal. 4th 200, 214 (1998), as modified on
11   denial of reh'g (July 29, 1998).) Plaintiff makes no allegations regarding whether or not his information
12   was of legitimate public concern.
13          On the other hand, Plaintiff may be alleging a claim for invasion of privacy under Article 1
14   Section 1 of the California Constitution, also without specifying it. If so, he is required to state facts
15   alleging: “(1) a legally protected privacy interest; (2) a reasonable expectation of privacy; and (3) a
16   serious invasion of his privacy interest.” (Hill v. Nat'l Collegiate Athletic Assn., 7 Cal. 4th 1, 36, 865
17   P.2d 633, 655 (1994).)
18          According to the 4AC, Plaintiff filed a writ petition over a month before Ms. Pearce posted on
19   social media. Plaintiff does not allege that his petition was filed under seal. Therefore, information
20   regarding his “litigation” was public record. “Generally speaking, a matter which is already in the public
21   domain is not private, and its publication is protected.” (Diaz v. Oakland Tribune, Inc., 139 Cal. App. 3d
22   118, 131 (Ct. App. 1983) (internal citations omitted).)
23          Plaintiff alleges that on May 18, 2017, an official from the DISTRICT, believed to be
24   REIMANN, spoke with the Leadership Class about Plaintiff’s litigation. On May 18, 2017, Heidi Stepp,
25   contacted Karen Pearce, other friends, politicians, CAIR, and the media to “exacerbate tensions” and
26   pressure the School Board “reinstate the unconstitutional sanctions against him.” On May 18, 2017, at
27   3:27 p.m. and 4:12 p.m. [after school hours] respectively, Karen Pearce wrote her posts about Plaintiff
28   and his litigation on Facebook and Instagram. It appears from the 4AC that others, namely Heidi Stepp

                                                           7
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
             Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 9 of 10



 1   and “an unknown District official believed to be Defendant Reimann” allegedly disseminated

 2   information about the litigation. Plaintiff even alleges that Heidi Stepp contacted Karen Pearce on the

 3   same day Ms. Pearce posted on social media – after school hours, when the Leadership Class learned the

 4   information.    Plaintiff only states naked assertions that WILLFORD disseminated his personal

 5   information, based entirely on the fact that Karen Pearce and WILLFORD were friends. This friendship

 6   is insufficient to support a claim for invasion of privacy.

 7          To the extent Plaintiff is claiming that his information relating to his lawsuit was disclosed by

 8   WILLFORD, he has not pleaded sufficient facts to establish that she disclosed such information.

 9   Moreover, such disclosure is not actionable. (See Poway Unified Sch. Dist. v. Superior Court (Copley
10   Press), 62 Cal. App. 4th 1496, 1506 (1998) (“It defies logic and common sense to suggest that a Claims
11   Act claim, even if presented on behalf of a student, is an “educational record” or “pupil record” within
12   the purview of these exemptions. Just because a litigant has chosen to sue a school does not transmogrify
13   the Claims Act claim into such a record. We therefore conclude the release of such a claim implicates
14   neither FERPA nor its California counterpart.”).)
15   E.     Plaintiff’s Tenth Cause of Action Fails to State Facts to Support a Claim against
16          WILLFORD for Negligent Infliction of Emotional Distress

17          Plaintiff correctly states in the 4AC that “negligent infliction of emotional distress is a form of the

18   tort of negligence, to which the elements of duty, breach of duty, causation and damages apply.” (4AC ¶

19   188, citing Huggins v. Longs Drug Stores California, Inc., 6 Cal. 4th 124, 129 (1993).) Plaintiff alleges

20   that WILLFORD had a duty “not to interfere with his right to exercise free speech, as well as the duty not

21   to disseminate N.Y.’s personal and private information to third parties,” and that she breached said duty.

22   (4AC ¶¶189-190.) To the extent that the alleged breach in Plaintiff’s cause of action for negligent

23   infliction of emotional distress is in fact subsumed by Causes of Action Seven (Cal. Civ. Code § 52.1:

24   Violation of California Constitution, Article I, § 2) and Eleven (Invasion of Privacy), his cause of action
25   for negligent infliction of emotional distress should be dismissed, as he has not pleaded facts sufficient to

26   state facts to support a claim for Causes of Action Seven and Eleven, as discussed above, and

27   incorporated herein by reference.

28   //

                                                           8
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
           Case 3:17-cv-03906-MMC Document 124 Filed 07/29/19 Page 10 of 10



 1                                         IV.    CONCLUSION

 2          Based on the foregoing, defendant JANET WILLFORD respectfully requests that her motion be

 3   granted and Claims Seven through Eleven alleged in Plaintiff’s Fourth Amended Complaint be dismissed

 4   without leave to amend.

 5

 6   Dated: July 29, 2019                           BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 7

 8
                                                    By:        /s/ Heather Hensley
 9                                                        Eugene B. Elliot
                                                          Heather G. Hensley
10                                                        Attorneys for Defendant
                                                          JANET WILLFORD
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      9
     WILLFORD’S MOTION TO DISMISS PLAINTIFF’S FOURTH AMENDED COMPLAINT
     USDC Case No.: 3:17-cv-03906-MMC
